The facts in this case are the same as in that of Hoke v. Henderson,ante, except that Mr. Stanly was not appointed to office during good behavior, but for the term of four years from the 4th Monday of March, 1832, under the act of 1822 (Rev., c. 1149). His term was unexpired at the time Mr. Taylor was elected, and applied to be admitted. Until its expiration his right was perfect; and the case falls within the principles discussed and established in the case just mentioned. The Judges of the Superior Courts however, entertained opposite opinions upon those principles, and upon the grounds on which the judgment in Hoke v. Henderson
has been affirmed, that given in this cause must be reversed, and the title of Mr. Stanly declared valid, and he restored to his office, and the same be certified to the Superior Court of Craven.
PER CURIAM.                              Judgment reversed.